DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on April 20, 2022  
Claims 1-3 have been amended.  
Claims 4-17 have been cancelled.  
Claims 18-26 have been added (and withdrawn below).  
Claims 1-3 and 18-26 are pending.

Response to Amendment
Amendments to Claims 1-3 are acknowledged.


Election/Restrictions

Newly submitted claims 18-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a settlement system for transmitting/displaying code information using a communication interface, classified in G06Q20/20.
II. Claims 18-26, drawn to a settlement system that transmits code information from a server to a mobile terminal, and acquires necessity information that is stored at the mobile terminal, classified in G06Q20/40.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as using a Communication interface to display or transmit code information.  The communication interface is connected to a server, and as a result a control unit can transmit and receive data to and from the server.  

Subcombination II has separate utility such as a settlement system that transmits code information from a server to a mobile terminal, and acquires necessity information that is stored at the mobile terminal.  The server is configured to transmit a code information to a mobile terminal, mobile terminal stores necessity information of a customer ID, and mobile terminal displays a code at the mobile terminal indicating necessity information and a User ID, this information was stored at the mobile terminal.  See MPEP § 806.05(d).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:


benefits during transactions be confirmed by the respective customer before the benefits are applied to the transactions; and 
 having programmed instructions to: 
receive a respective user ID and a request for code information from an information processing device via the communication interface; 
acquire the necessity information associated with the respective user ID from the memory; 
issue the code information in response to receiving the request for the code information; and 
transmit the code information and the necessity information to the information processing device via the communication interface, the code information and the necessity information usable during a respective transaction; and
a settlement terminal including:



acquire the respective user ID, the code information, and the necessity information from the information processing device during the respective transaction;
register commodities for purchase during the respective transaction;
identify respective benefits available to a customer for the respective transaction based on the respective user ID;
evaluate the necessity information to determine whether approval of use of the respective benefits is required before applying the respective benefits to the respective transaction;
in response to necessity information indicating that the approval of use of the respective benefits is not required, automatically apply the respective benefits that are available to the customer for the respective transaction to the respective transaction; and 
in response to the necessity information indicating that the approval of use of the respective benefits is required;
display the respective benefits that are available to the customer for the respective transaction for approval on the display device;
receive a selection of one or more of the respective benefits displayed on the display device; and 
apply the one or more of the respective benefits form the selection to the respective transaction. 
Claim 1 is directed to a series of steps for transmitting information usable during a transaction, which is a commercial interaction and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of a server, communication interface, memory, processing circuits, settlement terminal, scanner, and display device does not take the claim out of the method of organizing human interactions.  Thus, the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the server, communication interface, memory, processing circuits, settlement terminal, scanner, and display device are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply applying the abstract idea on a generic computer as a tool to perform the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, a server that includes a communication interface, a memory, and processing circuit configured to receive and transmit information, and the settlement terminal that includes a scanner, display device, and second processing circuit to acquire information during a transaction, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.
Dependent Claims 2-3 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-3 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 2020/0027112 “Sogawa”, in view of US Pat Pub No 2015/0379552 “Kent”.

As per Claim 1, Sogawa discloses a settlement system comprising: 
a server (Sogawa: [0178], communication unit of the server transmits data) including: 
a communication interface (Sogawa: [0178], communication unit of the server transmits data); 
a memory configured to store a plurality of user IDs and necessity information associated with each of the plurality of user IDs, each of the plurality of user IDs is associated with a respective customer (Sogawa: [0084] user management db that stores user identifiers and codes associated with coupons and one time codes of the coupons); and 
a first processing circuit (Sogawa: [0175], the terminal (information processing device) performs extraction processing) having programmed instructions to: 
receive a respective user ID and a request for code information from an information processing device via the communication interface (Sogawa: [0120]: transmits a message for requesting the server to issue a one-time code for performing payment by applying a coupon. The message includes the user ID of the user who makes payment and a coupon ID of the coupon selected by the user in the processing procedure); 
acquire the necessity information associated with the respective user ID from the memory (Sogawa: [0176], coupon managing unit of the terminal transmits a message for requesting information of a coupon (code information) to the server in order to update the coupon management DB of the terminal. The message includes a user ID); 
issue the code information in response to receiving the request for the code information (Sogawa: [0176], coupon managing unit of the terminal transmits a message for requesting information of a coupon (code information) to the server in order to update the coupon management DB of the terminal. The message includes a user ID); and 
transmit the code information and the necessity information to the information processing device via the communication interface, the code information and the necessity information usable during a respective transaction (Sogawa: [0139], coupon ID embedded in a one-time code (code information), and [0184], displays a two-dimensional code for performing payment by applying the selected coupon (necessity information)); and
a settlement terminal including:
a scanner configured to scan a commodity code from commodities (Sogawa: [0090] a barcode scanner attached to scan a barcode);
a display device (Sogawa: [0182] display control unit of the terminal displays); and
a second processing circuit (Sogawa: [0175], the terminal (information processing device) performs extraction processing)having programmed instructions to:
acquire the respective user ID, the code information, and the necessity information from the information processing device during the respective transaction (Sogawa: [0139], coupon ID embedded in a one-time code (code information) and [0184], displays a two-dimensional code for performing payment by applying the selected coupon (necessity information));
register commodities for purchase during the respective transaction (Sogawa: [0009], the cashier scans the different products in each consumer's shopping cart, the barcode scanning terminal uses a database to associate each barcode with a price, item name, and/or item description. The register then uses this information to compute the total of the purchase );
identify respective benefits available to a customer for the respective transaction based on the respective user ID (Sogawa: [0041] a user ID and product barcode are used to identify matching product coupon using a user database);
in response to necessity information indicating that the approval of use of the respective benefits is not required, automatically apply the respective benefits that are available to the customer for the respective transaction to the respective transaction (Sogawa: [0052], applying the coupons to the transaction through the ACH by associating the user account with the POS and transaction product information); and 
display the respective benefits that are available to the customer for the respective transaction for approval on the display device (Sogawa: [0050], retrieves and displays product-specific primary and competing product secondary coupon images for user selection);
receive a selection of one or more of the respective benefits displayed on the display device (Sogawa: [0050], retrieves and displays product-specific primary and competing product secondary coupon images for user selection); and 
apply the one or more of the respective benefits form the selection to the respective transaction (Sogawa: [0164] settlement and closing of transaction after applying the coupons). 

Sogawa fails to disclose a settlement system comprising: 
the necessity information indicating whether the respective customer has chosen to require that use of benefits during transactions be confirmed by the respective customer before the benefits are applied to the transactions; and
a settlement terminal including:
a scanner configured to scan a commodity code from commodities;
a display device; and
a second processing circuit having programmed instructions to:
acquire the respective user ID, the code information, and the necessity information from the information processing device during the respective transaction;
register commodities for purchase during the respective transaction;
identify respective benefits available to a customer for the respective transaction based on the respective user ID;
evaluate the necessity information to determine whether approval of use of the respective benefits is required before applying the respective benefits to the respective transaction;
in response to necessity information indicating that the approval of use of the respective benefits is not required, automatically apply the respective benefits that are available to the customer for the respective transaction to the respective transaction; and 
in response to the necessity information indicating that the approval of use of the respective benefits is required:
display the respective benefits that are available to the customer for the respective transaction for approval on the display device;
receive a selection of one or more of the respective benefits displayed on the display device; and 
apply the one or more of the respective benefits form the selection to the respective transaction.

Kent teaches a settlement system comprising: 
the necessity information indicating whether the respective customer has chosen to require that use of benefits during transactions be confirmed by the respective customer before the benefits are applied to the transactions (Kent: [0160]-[0161], in a sub menu of the checkout option, mobile software of the present invention gives users options to display matching coupon (benefit) information from the coupon server database);
a settlement terminal including:
a scanner configured to scan a commodity code from commodities (Kent: [0090] a barcode scanner attached to scan a barcode);
a display device (Kent: [0182] display control unit of the terminal displays); and
a second processing circuit (Kent: [0175], the terminal (information processing device) performs extraction processing)having programmed instructions to:
acquire the respective user ID, the code information, and the necessity information from the information processing device during the respective transaction (Kent: [0139], coupon ID embedded in a one-time code (code information) and [0184], displays a two-dimensional code for performing payment by applying the selected coupon (necessity information));
register commodities for purchase during the respective transaction (Kent: [0009], the cashier scans the different products in each consumer's shopping cart, the barcode scanning terminal uses a database to associate each barcode with a price, item name, and/or item description. The register then uses this information to compute the total of the purchase );
identify respective benefits available to a customer for the respective transaction based on the respective user ID (Kent: [0041] a user ID and product barcode are used to identify matching product coupon using a user database);
evaluate the necessity information to determine whether approval of use of the respective benefits is required before applying the respective benefits to the respective transaction (Kent: [0160]-[0162] determine if a user has already set coupon rules and/or selection of coupons, or if the user still needs to select coupons);
in response to necessity information indicating that the approval of use of the respective benefits is not required, automatically apply the respective benefits that are available to the customer for the respective transaction to the respective transaction (Kent: [0052], applying the coupons to the transaction through the ACH by associating the user account with the POS and transaction product information); and 
in response to the necessity information indicating that the approval of use of the respective benefits is required (Kent: [0160]-[0162] determine if a user has already set coupon rules and/or selection or if user needs to select coupons):
display the respective benefits that are available to the customer for the respective transaction for approval on the display device (Kent: [0050], retrieves and displays product-specific primary and competing product secondary coupon images for user selection);
receive a selection of one or more of the respective benefits displayed on the display device (Kent: [0050], retrieves and displays product-specific primary and competing product secondary coupon images for user selection); and 
apply the one or more of the respective benefits form the selection to the respective transaction (Kent: [0164] settlement and closing of transaction after applying the coupons).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Sogawa to include choosing to require that use of benefits during transactions be confirmed by the customer before the benefits are applied as taught by Kent, with the settlement system as taught by Sogawa with the motivation of allow user's quick and reliable access to online coupon with minimal cost to the supplier and/or vendor (Kent: [0025], lines 7-8).

As per Claim 2, Sogawa discloses a settlement system, wherein the first processing circuit of the server is configured to: 
generate a code symbol including the code information, the necessity information (Sogawa: [0184]), and 
the respective user ID; and transmit the code symbol to the information processing device for use in the respective transaction (Sogawa: [0139]).  

As per Claim 3, Sogawa discloses a settlement system, further comprising the information processing device, wherein the information processing device is a mobile terminal, and wherein the mobile terminal is configured generate a code symbol for use in the respective transaction based on the respective (Sogawa: [0050] and [0184]).  

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not directed to an abstract idea, that the claims integrate any recited abstract idea into a practical application of the abstract idea, and that the claims add significantly more to any recited abstract idea.  However, the arguments fail to cite any specific portions of the claims to substantiate these arguments.  Therefore, the arguments are not found to be persuasive, nor is it clear how to specifically respond.  The Rejection under 35 USC 101 clearly articulates the abstract idea, how the abstract idea is not integrated into a practical application, and that the claims do no add significantly more to the abstract idea.

Applicant argues that Sogawa and Kent fail to disclose the amended portions of the claims.  Kent discloses determining if a user has already set coupon rules and/or selection of coupons, or if the user still needs to select coupons (Kent: [0160]-[0162]).  Kent further discloses details for how a user selects coupons from presented available coupons for application to the transaction (Kent: [0050]-[0052]) and applying previously selected or automatically selecting coupons based on user rules without current user approval to a transaction (Kent: [0052]).  Thus, Kent teaches the newly added limitations of claim 1. 



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687